648 S.E.2d 505 (2007)
In the Matter of J.H., J.F., P.F., and M.B. appealed by Mother
No. 40P07.
Supreme Court of North Carolina.
June 27, 2007.
Lisa Skinner Lefler, for Mother.
James Joyner, for Onslow County DSS.
Tracie M. Jordan, for Guardian ad Litem.

ORDER
Upon consideration of the petition filed by Respondent on the 24th day of January 2007 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th day of June 2007."
Upon consideration of the petition filed on the 24th day of January 2007 by Respondent in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th day of June 2007."